Citation Nr: 1414909	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a sleep disability.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2013.  This matter was originally on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  Some medical records are located in Virtual VA.


FINDING OF FACT

An organic sleep disability was not manifested in service and is not currently shown; the Veteran's current sleep impairment is part and parcel of his service-connected posttraumatic stress disorder (PTSD) and is not shown to be a separate and distinct disability entity.


CONCLUSION OF LAW

The Veteran does not have an organic sleep disability separate and distinct from his PTSD that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's January 2013 Remand, the Appeals Management Center (AMC) requested that the Veteran identify records pertaining to treatment for a sleep disorder since March 2010, arranged a VA examination to determine if the Veteran has a sleep disability separate and distinct from service-connected disability, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran seeks service connection for a sleep disability.  The Veteran asserts that his sleep problems in service have continued post service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013).
 
Service treatment records reveal a complaint of difficulty sleeping and disturbing nightmares in January 1970.  Despite these complaints in service, the Board cannot conclude a "chronic" sleep condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the Report of Medical History completed by the Veteran in February 1970 in conjunction with his separation physical, the Veteran denied ever having frequent trouble sleeping.  Thus, there is no medical evidence that shows that the Veteran suffered from chronic sleep disorder during service. 
   
Sleep difficulty and nightmares have often been referenced during the Veteran's PTSD evaluations.  

The Veteran underwent a VA examination in March 2013 at which time he confirmed no history of sleep apnea or other respiratory condition.  After interview with the Veteran and review of the claims file, no diagnosis was noted medically regarding sleep disorder or sleep apnea.  The examiner stated, "Problems of insomnia are noted, defer to Psyc[h]ology evaluation accordingly, as such opinion is normally addressed via PTSD evaluations.  History of shift work and law enforcement work is noted, hence opinion appears to be merely speculative (therefore less likely as not, condition being multifactorial) via Internal Medicine evaluation/perspective."  

In this case, it is clear that the Veteran's complaints related to sleep impairment is part and parcel of his PTSD and not a sleep disability that is separate and distinct from a service-connected disability.  

The Board acknowledges the Veteran's assertions that he has experienced sleep difficulties and nightmares.  However, the alleged sleep disorder is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's sleep difficulty and nightmares constitute a chronic disability separate and distinct from his already service-connected PTSD, the Board has no basis on which to consider the Veteran's sleep complaints as more than medical findings or symptoms.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328   (1997).  

The Board also does not find the Veteran competent to provide opinions regarding diagnoses and etiology of sleep difficulty as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's complaints of sleep difficulty and nightmares without a separate diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute disabilities for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, it is clear that the Veteran's complaints related to sleep impairment is part and parcel of his PTSD and not a sleep disability that is separate and distinct from a service-connected disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a sleep disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


